ACCEPTED
                                                                                                        12-15-00068-CR
                                                                                           TWELFTH COURT OF APPEALS
                                                                                                         TYLER, TEXAS
                                                                                                  7/20/2015 12:00:00 AM
                                                                                                          CATHY LUSK
                                                                                                                 CLERK

                       CAUSE NO. 12-15-00068-CR & 12-15-00069-CR

ANDREW PJ WHITAKER                              §             IN THE TWELFTH COURT
                                                                               FILED IN
                                                §                       12th COURT OF APPEALS
vs.                                             §                            TYLER, TEXAS
                                                              OF APPEALS DISTRICT
                                                §                       7/19/2015 8:46:48 PM
THE STATE OF TEXAS                              §             TYLER, TEXAS CATHY S. LUSK
                                                                                 Clerk


                   MOTION FOR PERMISSION TO FILE LATE BRIEF

TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

        COMES NOW, Andrew PJ Whitaker, the Appellant, in the above–styled and numbered
cause, and pursuant to Rule 10 of the Rules of Appellate Procedure, files this motion requesting
that the Court extend the time for filing the Appellant’s brief in this cause, and in support shows
as follows:

                                                 A.

       1.      The case is on appeal from the 420th Judicial District Court, Nacogdoches County,
               Texas.

       2.      The style and number of the case in the trial court is Cause Number: F1421007 &
               F1521497; State of Texas vs. Andrew Whitaker; Andrew PJ Whitaker vs. The
               State of Texas; Cause Numbers: 12–15–00068–CR & 12–15–00069–CR.

       3.      The Appellant was charged with one count of Unauthorized Use of a Motor
               Vehicle and one count of Evading Arrest.

       4.      Punishment was assessed at confinement in the State Jail Division of the Texas
               Department of Criminal Justice, Institutional Division for a period of two (2) years
               confinement and thirteen (13) years confinement in the Institutional division of the
               Texas Department of Criminal Justice.

       5.      The deadline for filing the Appellant’s brief is due July 8, 2015.

       6.      The Appellant seeks an extension of time of 12 days until July 20, 2015, in order
               that Appellant’s brief be considered timely filed.

       7.      This is the Appellant’s second motion for extension of time to file the Appellant’s
               brief.
                                                 B.

       This extension is not sought for the purpose of delaying this appeal, but for the following
reasons:

       1.      That Appellant’s continues to desires to prosecute Appellant’s appeal;

       2.      That Appellant is incarcerated and remains indigent;

       3.      That through no fault of Appellant, Appellant brief was not filing timely;

       4.      That Appellant’s counsel was previously hospitalized however, Appellant’s
               counsel has prepared Appellant’s brief and request extension to file Appellant’s
               brief so that the brief maybe timely and considered by this Court.

                                                 C.

      On July 19, 2015, by copy of this motion, Appellant’s counsel has advised the
Nacogodoches County District Attorney’s Office of this motion who have not objected.

       WHEREFORE, PREMISES CONSIDERED, Counsel for the Appellant prays that the
Court grant leave for Appellant to file Late Brief until July 20, 2015, for filing of Appellant’s
brief.

                                                      Respectfully submitted,


                                                      ___________________________________
                                                      WINFRED A. SIMMONS, II
                                                      115 West Shepherd Avenue
                                                      Lufkin, Texas 75904
                                                      (936) 632-3242 (phone)
                                                      (936) 632-4325 (fax)
                                                      SBN 00794636
                                                      lawyersimmons@consolidated.net

                                                      Attorney for Appellant
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this Motion for Extension of Time the file
Appellant’s Brief was delivered via facsimile transfer/ hand delivery/ certified mail, to the
Nacogdoches County District Attorneys’s Office.


                                                      ____________________________________
                                                      Winfred A. Simmons, II